DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. U.S. 11,148,980. 

Although the claims at issue are not identical, they are not patentably distinct from each other because each claim recites of a method for making the claimed product via combination of at least one of hafnium oxide, zirconium oxide, and ytterbium oxide with silicon carbide and barium magnesium aluminosilicate with a weight content of BMAS of 0.8% to 10.0% by weight.  
Claims 10 and 12 in the present application are broader in at least one aspect and do not recite additional features claimed in the patented claims.  Following the rationale in re Goodman, cited above, where applicant has once been granted a patent application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claims 10 and 12 are anticipated by the patented application claim 18, with respect to the broadening aspect, then present application claims 10 and 12 are obvious over patented claim 18 with respect to the broadening aspect.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, lines 2-5, change: “[[a]] the weight [[content]] concentration of the BMAS or other alkaline earth aluminosilicate relative to the combination in the one or more slurries is 0.8% to 10.0%.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 is indefinite because in line 7, the claim recites as part of the combination in line 4, “silicon carbide; silicon;”.  It is unclear how there can be both silicon and silicon carbide in the claimed combination because according to the specification, in [0049], the disclosure recites silicon carbide or silicon in the alternative, but not in combination.  Therein, with regards to the claim language and parsing of the combinations of the claim, it is unclear which features recites in the claim are required with respect to line 7.  As a result, the metes and bounds of the claim cannot be determined.  As a suggestion, it is recommended to remove the semi-colon in between silicon carbide and silicon and replace the semi-colon with an “or”.  

Claim 10 is further indefinite because in the last line, the claim recites “heating”.  It is unclear if “heating” is a part of the combination recited in line 4 or if “heating” is a step after the combination is formed.  
Further, the term “heating” alone, as written in the claim, lacks context and it is unclear what features or structural elements are heated or subject to “heating”.  The ambiguity and lack of clarity of the term “heating” in the last line of the claim renders the claim indefinite. 

Claim 12 is indefinite because in lines 3-4, the claim recites as part of the combination in line 4, “SiC, Si;”, which signifies that both silicon carbide and silicon are used in the combination.  For similar reasons stated above for claim 10, it is unclear how there can be both silicon and silicon carbide in the claimed combination because according to the specification, in [0049], the disclosure recites silicon carbide or silicon in the alternative, but not in combination.  As a result, due to the lack of clarity from the inconsistency between the claim language and the specifications, the metes and bounds of the claim cannot be determined. 

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The nearest prior art of record is Kirby et al. (U.S. 2017/0167279 A1), 
Kenichiro et al. (JP 2008308374 with citations from Translation cited in PTO-892), and Strock et al. (US 2014/0065408 A1).

Regarding claim 10, Kirby et al. discloses a blade outer air seal (110, Fig. 3, [0037], [0033], [0034] comprising: at least one inner surface (internal surface 111, shown in Fig. 5) formed within said blade outer air seal (Fig. 5 discloses that the surface 111 is an internal surface within the blade outer air seal).  Kirby et al., however, does not specifically disclose wherein the at least one inner surface (111) comprises a combination of at least one of hafnium silicate (HfSiO4), zirconium silicate (ZrSiO4), and ytterbium disilicate (Yb2Si2O7); and barium magnesium alumino silicate (BMAS) or other alkaline earth aluminosilicate.
Kenichiro et al. discloses of an environment-resistant coating applied to silicon carbide fiber reinforced ceramic composite material in gas turbines.  Specifically, Kenichiro et al. discloses of an environment-resistant coating comprising ytterbium disilicate (Yb2Si2O7; [0024]) and BMAS (aluminosilicate-based crystallized glass [0020], BMAS [0023]).  Kenichiro et al. further discloses of percent weight concentrations of BMAS of 20-25% ([0043], [0045]).  At such concentrations of BMAS, the ytterbium disilicate (Yb2Si2O7) has the majority percent weight concentration in the mixture taught by Kenichiro et al., and therein, the ytterbium disilicate (Yb2Si2O7) forms the matrix surrounding the concentration of lesser material, which is the BMAS.  
The prior art of record, alone or in combination, fails to disclose or suggest wherein said barium magnesium aluminosilicate (BMAS) or other alkaline earth aluminosilicate includes a concentration of 0.8% to 10.0% by weight.  
It would not have been obvious to one of ordinary skill in the art to modify the concentration of BMAS to the range as recited in the claim because Kenichiro et al. further discloses that at lower percent weight concentrations of BMAS, such as 17%, 13%, and 5%, the adhesion between the environment-resistant layer (i.e., mixture of ytterbium disilicate (Yb2Si2O7) and BMAS) and a top coat (2) is poor (translation [0045]) and therein there is a compromise in performance of the environment-resistant layer with the top coat (2).  The top coat (2) is an oxide ceramic that includes rare earth silicate composite oxides.  This coat is analogously equivalent to the top abradable coating (202) disclosed in Kirby et al., which comprises a rare earth oxide compound ([0053]).  Therein, at lower concentrations of BMAS below 20%wt, the chemical structure and adhesion between the environment-resistant layer and the top coat is compromised with no beneficial purpose and therein, one of ordinary skill in the art would not be motivated with regard to a combination of Kirby et al. and Kenichiro et al. to modify the concentration of BMAS to within the recited claimed range.   
  Strock et al. discloses of blade outer air seal exposed to environmental contaminants and fails to disclose or suggest the limitation wherein said barium magnesium aluminosilicate (BMAS) or other alkaline earth aluminosilicate includes a concentration of 0.8% to 10.0% by weight.  

Claims 11-14 would be allowable due to their dependency on claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/16/2022